                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA

_______________________________________
DANIEL C. FLINT et.al.,                 :
                                        : No. 3:19-cv-00189-FDW-DCK
                  Plaintiff,            :
                                        :
      v.                                :
                                        :
ALLY FINANCIAL INC., et.al.,            :
                                        :
                  Defendants.           :
_______________________________________ :
                                        :


          STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT

       Plaintiff and Defendant Ally Financial Inc. (“Ally”) agree and stipulate that Ally shall

have an additional period of time of thirty (30) days, through and including July 3, 2019, within

which to file its responsive pleading to Plaintiff’s Complaint.

       No prior extension has been requested or granted.



May 28, 2018                                                 May 28, 2018


/s/Daniel C. Flint                                           /s/ Keaton C. Stoneking
Daniel C. Flint                                              Keaton C. Stoneking
 Bar ID 50000                                                Bar ID 53627
LAW OFFICES OF DANIEL C. FLINT, P.C.                         TROUTMAN SANDERS LLP
525 N. Tryon, Suite 1600                                     301 S. College Street, 34th Floor
Charlotte, NC 28203                                          Charlotte, NC 28202
Tel: (704) 904-8469                                          Tel: (704) 998-4088

ATTORNEY FOR PLAINTIFF                                       ATTORNEY FOR DEFENDANT
DANIEL C. FLINT                                              ALLY FINANCIAL INC.




39042364 Case   3:19-cv-00189-FDW-DCK Document 4 Filed 05/28/19 Page 1 of 2
                                             SO ORDERED:



                                             ________________________




39042364 Case   3:19-cv-00189-FDW-DCK Document
                                        -2-    4 Filed 05/28/19 Page 2 of 2
